Citation Nr: 0936146	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral heel 
disability.
 
2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to a higher initial compensable rating for 
service-connected lumbar strain.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to 
September 2005.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision by the RO in Seattle, 
Washington that in pertinent part, granted service connection 
and a noncompensable rating for lumbar strain, and denied 
service connection for a right shoulder disability, a left 
shoulder disability, and a bilateral heel disability. 

The issue of entitlement to a higher initial rating for 
service-connected lumbar strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2007, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew her appeal for service 
connection for a left shoulder disability.

2.  The weight of the competent evidence does not show that 
the Veteran currently has a bilateral heel disability.

3.  There is no competent evidence of record showing that the 
Veteran currently has a right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met on the issue of entitlement to service connection 
for a left shoulder disability.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for entitlement to service connection for a 
bilateral heel disability  have not been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2008).

3.  The criteria for entitlement to service connection for a 
right shoulder disability  have not been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2005 and March 2006.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant a 
physical examination.  The RO scheduled a VA examination of 
the Veteran's feet, and she failed to report for such 
examination.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Left Shoulder Disability 

In a July 2006 rating decision, the RO denied entitlement to 
service connection for a left shoulder disability.  A notice 
of disagreement was received in July 2006, and a statement of 
the case was promulgated on this issue in November 2006.  A 
VA Form 9 (substantive appeal) was received from the Veteran 
in January 2007, in which she stated that she wished to 
appeal all of the issues listed on the statement of the case.  

By statements dated in January 2007 and February 2007, the 
Veteran withdrew her appeal as to this issue, stating that 
she does not have a left shoulder disability.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter and the issue of service connection for a left 
shoulder disability is dismissed.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 
(2008).

Right Shoulder Disability and Bilateral Heel Disability 

The Veteran contends that she has a right shoulder disability 
and a bilateral heel disability due to injuries in active 
service.

The report of a November 2004 enlistment examination did not 
include any pertinent defects or diagnoses.  A review of the 
service treatment records from the Veteran's January to 
September 2005 period of active duty shows that she was 
treated for bilateral heel pain and neck and shoulder pain.

A February 2005 bone scan of the feet showed stress changes 
involving the left calcaneus.  A May 2005 podiatry note 
reflects a diagnosis of plantar fasciitis, and a May 2005 X-
ray study of the feet showed no gross osseous abnormality.  A 
May 2005 bone scan of the feet showed moderate diffuse stress 
reaction changes of the bilateral feet and ankles focally 
severe in the posterior left calcaneus.

In May 2005, the Veteran was seen for complaints of neck and 
shoulder pain.  She reported that she was on a road march and 
felt a popping sensation and then shooting pains in her arms.  
The examiner diagnosed mechanical back pain/spine.  In a May 
2005 report of medical examination, the Veteran had painful 
range of motion of the shoulders, and tenderness of the 
calcaneus.  

In July 2005, the Veteran complained of bilateral shoulder 
pain, with right shoulder pain beginning after a neck injury 
incurred on a road march in May, and complained of bilateral 
foot pain.  The reviewing examiner noted bilateral foot pain, 
and stress changes in the feet, ankles and left calcaneus.

On medical evaluation board in August 2005, the Veteran was 
able to walk on her toes but not her heels due to heel pain.  
The examiner diagnosed plantar fasciitis.  The examiner noted 
no abnormalities with respect to the right shoulder, and a 
right shoulder disability was not diagnosed.

On examination for VA in March 2006, the Veteran complained 
of stress fractures of the feet/heels since April 2005.  She 
complained of daily foot pain.  She gave a history of a 
bilateral shoulder nerve condition, and complained of 
tingling and numbness, and pain that traveled from the neck 
to the right shoulder and arm.  On examination, range of 
motion of the right shoulder was as follows:  flexion to 180 
degrees and abduction to 180 degrees, internal and external 
rotation to 90 degrees.  (The Board notes that such range of 
motion is considered to be normal.  See 38 C.F.R. § 4.71, 
Plate I.)  On examination of the feet, there was tenderness 
of the right foot, and there was no tenderness, weakness, 
edema, atrophy or disturbed circulation of the left foot.  
There was no pes planus, and there was no limitation with 
standing and walking.  She did not require any support with 
her shoes.  The pertinent diagnoses were:  a normal 
examination of the left foot, right foot strain and normal 
calcanei (heels).  The examiner noted that the subjective 
factor was pain and the objective factors were examination, 
and X-ray study.  The examiner indicated that there was no 
diagnosis with regard to the Veteran's right shoulder 
complaints because there was no pathology to render a 
diagnosis.  He also found no nerve disease.  An X-ray study 
of the right shoulder was negative.  X-ray studies of the 
feet were negative.

VA outpatient treatment records dated from 2005 to 2009 
reflect treatment for a variety of orthopedic complaints.  In 
October 2005, the Veteran was treated for right-sided neck 
pain.  On examination, there was palpable spasm in the 
posterior neck and shoulders, and the diagnosis was cervical 
muscle spasm.  In December 2005, she was treated for right 
heel pain, status post stress fracture of the right heel.  A 
March 2006 X-ray study of the right foot showed no obvious 
fracture or stress fractures.  In September 2006, she was 
treated for pain in the feet; shoe inserts were prescribed.  
VA medical records reflect that the Veteran had varus 
deformity of the feet with daily foot pain, and had two 
scheduled VA podiatry appointments in early 2007 to which she 
failed to report.  A March 2009 initial evaluation at a VA 
outpatient clinic, the Veteran complained of knee and back 
pain, but did not report any shoulder or feet complaints.

The RO attempted to provide the Veteran another VA 
examination of her feet, and in a letter dated in May 2009, 
notified her of the importance and necessity of this 
examination, and the effect of a failure to report; however, 
she failed to report for the scheduled examination in June 
2009.  

The duty to assist is not a one-way street.  If a veteran 
wishes help, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  


When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a). When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, as in this case, the claim shall 
be rated based on the evidence of record.  See 38 C.F.R. § 
3.655(b).  Therefore, as the Veteran was previously notified 
of the scheduled VA examination, did not report for the 
examination, and did not notify the medical facility about 
rescheduling it, the claim for service connection for a 
bilateral heel disability must be decided based on the 
evidence of record.  

As noted above, service connection cannot be granted if there 
is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303; Brammer, supra.  That a condition or injury occurred 
in service is not enough; there must be a current disability 
resulting from that condition or injury.  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Furthermore, pain 
alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom; Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

Service treatment records reflect that the Veteran was 
treated for bilateral stress fractures of the feet and 
plantar fasciitis in service, and for complaints of right 
shoulder pain.  However, there is no current medical evidence 
of a right shoulder disability, and thus service connection 
is not warranted for a right shoulder disability.  Hickson, 
supra; Brammer, supra.

With respect to the claimed bilateral heel disability, the 
Board finds that the negative evidence in this case outweighs 
the positive.  The Veteran genuinely believes that she has 
disabilities of both heels, however, as a layperson, lacking 
in medical training and expertise, the Veteran cannot provide 
a competent opinion on a matter as complex as the diagnosis 
of her claimed disabilities, and her views are of no 
probative value.  Although she has been diagnosed with foot 
pain, service connection may not be awarded for pain alone, 
without a diagnosed or identifiable underlying condition.  
Sanchez-Benitez, supra.   And, even if her opinion was 
entitled to be accorded some probative value, it is 
outweighed by the medical evidence of record, notably the 
March 2006 VA examination report, which found the left foot 
to be normal, diagnosed right foot strain based primarily on 
the Veteran's reports, and diagnosed normal calcanei (heels).  
Concurrent X-ray studies of both feet were normal.  Although 
she was treated for foot pain in 2006, this pain was 
apparently related to a varus deformity, and the Veteran 
failed to report for two podiatry appointments in 2007 and 
one scheduled VA examination in 2009.  Hence, vital medical 
evidence which could have been obtained in connection with 
this appeal was not, due to the Veteran's actions.  Moreover, 
VA outpatient treatment records dated since 2007 are negative 
for complaints or treatment of a bilateral heel disability.  
Hence, the Board finds that the medical evidence as a whole 
does not show that the Veteran has a current bilateral heel 
disability which is related to service.  In the absence of a 
current diagnosis of a bilateral heel disability, the Board 
must conclude the Veteran does not currently suffer from this 
disorder.

The preponderance of the evidence is against the claims for 
bilateral heel and right shoulder disabilities; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

The appeal for service connection for a left shoulder 
disability is dismissed.

Service connection for a bilateral heel disability is denied.

Service connection for a right shoulder disability is denied.


REMAND

In a July 2006 rating decision, the RO granted service 
connection and assigned a noncompensable rating for lumbar 
strain, effective from September 9, 2005.  On a VA Form 9, 
received at the RO in January 2007, the Veteran included 
argument on the issue of the severity of her service-
connected low back disability.  That argument is a timely 
notice of disagreement as to the initial rating.  Moreover, 
in a February 2007 statement, the Veteran indicated that one 
of the issues on appeal was "increase on lower back."

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The claim is being remanded for 
issuance of a statement of the case and to give the Veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of 
the case to the Veteran, addressing the 
issue of an initial compensable rating 
for lumbar strain.  The Veteran must be 
advised of the time limit in which she 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


